74 N.Y.2d 730 (1989)
In the Matter of James Krauskopf, Individually and as Commissioner of the New York City Human Resources Administration, et al., Appellants,
v.
Cesar Perales, as Commissioner of the New York State Department of Social Services, et al., Respondents.
Court of Appeals of the State of New York.
Argued June 1, 1989.
Decided June 30, 1989.
Peter L. Zimroth, Corporation Counsel (Elizabeth S. Natrella and Pamela Seider Dolgow of counsel), for appellants.
Robert Abrams, Attorney-General (Clifford A. Royael, Peter H. Schiff and O. Peter Sherwood of counsel), for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*732MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree, for the reasons stated by Justice Ann T. Mikoll at the Appellate Division (139 AD2d 147), that the Department of Social Services did not violate procedural requirements in adopting a definition of "mental disability" for the purpose of reimbursement eligibility pursuant to Social Services Law § 368-a; and that the definition adopted by the Department of Social Services is neither irrational nor arbitrary.
Order affirmed, with costs, in a memorandum.